DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 07 December 2020.

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-14 in the reply filed on 07 December 2020 is acknowledged.  Claims 8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. 
The 01 December 2020 restriction requirement is maintained and is now made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9, 10, 12, 14, 21, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (U.S. Pub. 2017/0104060).
Claim 1:  Balakrishnan et al. discloses a semiconductor device, comprising:
a first gate-all-around (GAA) transistor (FinFET in region 24B; Fig. 9; paragraph 34) comprising a first plurality of channel members (36B; Fig. 9, paragraph 42); and 
a second GAA transistor (FinFET in region 24A; Fig. 9, paragraph 34) comprising a second plurality of channel members (36A; Fig. 9, paragraph 42), 
wherein the first plurality of channel members (36B) has a first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B; Fig. 9) and the second plurality of channel members (36A) has a second pitch (P2) (vertical center-to-center spacing between elements 36A; Fig. 9) smaller than the first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B) (Fig. 9).  
Claim 2:  Balakrishnan et al. discloses the semiconductor device of claim 1, wherein the first GAA transistor (FinFET in region 24B) further includes a first gate dielectric layer (50 and 52; Fig. 9, paragraphs 49 and 50) over the first plurality of channel members (36B), wherein the second GAA transistor (FinFET in region 24A) further includes a second gate dielectric layer (38; Fig. 9, paragraph 47) over the second plurality of channel members (36A), wherein the first gate dielectric layer (50 
Claim 5:  Balakrishnan et al. discloses the semiconductor device of claim 1, wherein the first plurality of channel members (36B) includes a first spacing (S1) (vertical distance between adjacent elements 36B; Fig. 9) between two neighboring channel members of the first plurality of channel members (36B),2 U.S. Patent Application Serial No. 16/525,876 Attorney Docket No. 2019-0344 / 24061.3963US01wherein the second plurality of channel members (36A) includes a second spacing (S2) (vertical distance between adjacent elements 36A; Fig. 9) between two neighboring channel members of the second plurality of channel members (36A), wherein the first spacing (S1) is greater than the second spacing (S2) (Fig. 9; paragraphs 32 and 35).
Claim 7:  Balakrishnan et al. discloses semiconductor device of claim 1, wherein each of the first plurality of channel members (36B) comprises a first channel thickness (T1) (thickness of 36B; paragraph 35), wherein each of the second plurality of channel members (36A) comprises a second channel thickness (T2) (thickness of 36A; paragraph 35), wherein a ratio of the first channel thickness to the second channel thickness (T1/T2) is between about 0.9 and about 1.3 (paragraph 35).  
Claim 9:  Balakrishnan et al. discloses the semiconductor device of claim 1, wherein each of the first plurality of channel members (36B) comprises a first number (N1) (3 channel members; Fig. 9) of channel members, wherein each of the second plurality of channel members (36A) comprises a second number (N2) (5 channel 
Claim 10:  Balakrishnan et al. discloses a semiconductor device, comprising:
an input/output (I/O) region (24B; Fig. 9, paragraph 33) comprising a first gate-all-around (GAA) transistor (FinFET in region 24B; Fig. 9; paragraph 34) that includes a first plurality of channel members (36B; Fig. 9, paragraph 42); and 
a core region (24A; Fig. 9, paragraph 33) comprising a second GAA transistor (FinFET in region 24A; Fig. 9, paragraph 34) that includes a second plurality of channel members (36A; Fig. 9, paragraph 42), 
wherein the first plurality of channel members (36B) has a first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B; Fig. 9) and the second plurality of channel members (36A) has a second pitch (P2) (vertical center-to-center spacing between adjacent elements 36A; Fig. 9) smaller than the first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B) (Fig. 9).  
Claim 12:  Balakrishnan et al. discloses the semiconductor device of claim 10,wherein the first GAA transistor (FinFET in region 24B) further includes a first gate dielectric layer (50 and 52; Fig. 9, paragraphs 49 and 50) over the first plurality of channel members (36B), wherein the second GAA transistor (FinFET in region 24A)  further includes a second gate dielectric layer (38; Fig. 9, paragraph 47) over the second plurality of channel members (36B), wherein the first gate dielectric layer (50 and 52) comprises a first thickness (G1) (combined thickness of 50 and 52) and the second gate dielectric layer (38) comprises a second thickness (G2) (thickness of 38) 
Claim 14:  Balakrishnan et al. discloses the semiconductor device of claim 10, wherein each of the first plurality of channel members (36B) comprises a first number (N1) (3 channel members; Fig. 9) of channel members, wherein each of the second plurality of channel members (36A) comprises a second number (N2) (5 channel members; Fig. 9) of channel members, wherein the first number (N1) is smaller than the second number (N2) (Fig. 9).
Claim 21:  Balakrishnan et al. discloses a semiconductor structure, comprising: 
a substrate (10; Fig. 9, paragraph 32) including a first region (24B; Fig. 9, paragraph 33) and a second region (24A; Fig. 9, paragraph 33); 
first channel members (36B; Fig. 9, paragraph 42) in the first region (24B), the first channel members (36B) being vertically stacked one over another (Fig. 9); 
a first gate structure (50, 52, 54 and 58; Fig. 9, paragraphs 49, 50 and 52) wrapping around each of the first channel members (36B); 
second channel members (36A; Fig. 9, paragraph 42) in the second region (24A), the second channel members (36A) being vertically stacked one over another (Fig. 9); and 
a second gate structure (38, 40 and 58; Fig. 9, paragraphs 44, 47 and 52) wrapping around each of the second channel members (36A), 
wherein a number of the first channel members (36B) is smaller than a number of the second channel members (36A) (Fig. 9).  
Claim 22:  Balakrishnan et al. discloses the semiconductor structure of claim 21, wherein the first channel members (36B) comprise a first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B; Fig. 9) and the second channel members (36A) comprise a second pitch (P2) (vertical center-to-center spacing between adjacent elements 36A; Fig. 9) smaller than the first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B) (Fig. 9).
Claim 24:  Balakrishnan et al. discloses the semiconductor structure of claim 21, wherein the first gate structure (50, 52, 54 and 58) comprises a first gate dielectric layer (50 and 52; Fig. 9, paragraphs 49 and 50), wherein the second gate structure (38, 40 and 58) comprises a second gate dielectric layer (38; Fig. 9, paragraph 47), wherein the first gate dielectric layer (50 and 52) comprises a first thickness (G1) (combined thickness of 50 and 52) and the second gate dielectric layer (38) comprises a second thickness (G2) (thickness of 38) smaller than the first thickness (G1) (combined thickness of 50 and 52) (paragraph 33).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 11, 13, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al.
Claim 3:  Balakrishnan et al. discloses the semiconductor device of claim 2.
Balakrishnan et al. appears not to explicitly disclose a ratio of the first thickness to the second thickness (G1/G2) is between about 1.3 and about 3.0.
The ratio of the thickness of the first gate dielectric layer to the second thickness of the second gate dielectric layer is a resulting affecting parameter because the ratio of the first thickness to the second thickness affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first thickness to the second thickness of Balakrishnan et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 4:  Balakrishnan et al. discloses the semiconductor device of claim 1.
Balakrishnan et al. appears not to explicitly disclose a ratio of the first pitch to the second pitch (P1/P2) is between about 1.05 and about 1.3.
The ratio of the first pitch of the first plurality of channel members to the second pitch of the second plurality of channel members is a resulting affecting parameter because the ratio of the first pitch to the second pitch affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first pitch to the second pitch of Balakrishnan et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 6:  Balakrishnan et al. discloses the semiconductor device of claim 5.
Balakrishnan et al. appears not to explicitly disclose a ratio of the first spacing to the second spacing (S1/S2) is between about 1.05 and about 1.4.
The ratio of the first spacing of the first spacing between the first plurality of channel members to the second spacing of the second plurality of channel members is a resulting affecting parameter because the ratio of the first spacing to the second spacing affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first spacing to the second spacing of Balakrishnan et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 11:  Balakrishnan et al. discloses the semiconductor device of claim 10.
Balakrishnan et al. appears not to explicitly disclose a ratio of the first pitch to the second pitch (P1/P2) is between about 1.05 and about 1.3.
The ratio of the first pitch of the first plurality of channel members to the second pitch of the second plurality of channel members is a resulting affecting parameter because the ratio of the first pitch to the second pitch affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first pitch to the second pitch of Balakrishnan et al. in order to have the 
Claim 13:  Balakrishnan et al. discloses the semiconductor device of claim 10 and further discloses each of the first plurality of channel members (36B) comprises a first gate length (GL1) (paragraph 68), wherein each of the second plurality of channel members (36A) comprises a second gate length (GL2) (paragraph 68).
Balakrishnan et al. appears not to explicitly disclose a ratio of the first gate length to the second gate length (GL1/GL2) is greater than 2.
The ratio of the first gate length to the second gate length is a resulting affecting parameter because the ratio of the first gate length to the second gate length affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first gate length to the second gate length of Balakrishnan et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 23: Balakrishnan et al. discloses the semiconductor device of claim 22.
Balakrishnan et al. appears not to explicitly disclose a ratio of the first pitch to the second pitch (P1/P2) is between about 1.05 and about 1.3.
The ratio of the first pitch of the first plurality of channel members to the second pitch of the second plurality of channel members is a resulting affecting parameter because the ratio of the first pitch to the second pitch affects the electrical properties of the device.

Claim 25:  Balakrishnan et al. discloses the semiconductor device of claim 21 and further discloses the first channel members (36B) comprise a first gate length (GL1) (paragraph 68) and the second channel members (36A) comprises a second gate length (GL2) (paragraph 68).
Balakrishnan et al. appears not to explicitly disclose the second gate length (GL2) smaller than the first gate length (GL1).
Gate lengths are resulting affecting parameters because the gate length affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the first gate length and the second gate length of Balakrishnan et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 26:  Balakrishnan et al. discloses the semiconductor device of claim 25
Balakrishnan et al. appears not to explicitly disclose a ratio of the first gate length to the second gate length (GL1/GL2) is greater than 2.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first gate length to the second gate length of Balakrishnan et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815